Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM InterCloud Systems, Inc. Shrewsbury, New Jersey We hereby consent to the use in the Prospectus constituting a part of this Amendment No.2 to Registration Statement of our report dated April 8, 2014, relating to the consolidated financial statementsof InterCloud Systems, Inc., whichare incorporated by reference in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP New York, New York June 27, 2014
